Case 2:18-cv-07553-JAK-PVC Document 65 Filed 08/07/20 Page 1 of 2 Page ID #:1201



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JERMOND CHRISTOPHER DAVIS,                     Case No. CV 18-7553 JAK (PVC)
  12                        Petitioner,
                                                      ORDER ACCEPTING FINDINGS,
  13          v.                                      CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14   RAYBON JOHNSON, Warden, et al.,                STATES MAGISTRATE JUDGE
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition,
  18   all of the records and files herein, and the Magistrate Judge’s Report and
  19   Recommendation. The time for filing objections to the Report and Recommendation has
  20   passed and no objections have been received. Accordingly, the Court accepts and adopts
  21   the findings, conclusions and recommendations of the Magistrate Judge.
  22
  23          IT IS ORDERED that the First Amended Petition is denied and Judgment shall be
  24   entered dismissing this action without prejudice.
  25   \\
  26   \\
  27   \\
  28   \\
Case 2:18-cv-07553-JAK-PVC Document 65 Filed 08/07/20 Page 2 of 2 Page ID #:1202



   1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   2   Judgment herein on Petitioner at his current address of record and on counsel for
   3   Respondent.
   4
   5         LET JUDGMENT BE ENTERED ACCORDINGLY.
   6
   7   DATED: August 7, 2020
   8
   9
                                                    JOHN A. KRONSTADT
  10                                                UNITED STATES DISTRICT JUDGE
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   2
